      CASE 0:21-cv-00781-WMW-KMM Doc. 30 Filed 06/21/21 Page 1 of 5
                                                                     MHCHIVFD
                                                                           JUN    21 2021
                          UNITED STATES DISTRICT COURT CLERK, U.S. D|STR|CT CoURT
                              DISTRICT OF MINNESOTA ST. PAUL, MINNESOTA



Adrianne L. Laramore                      Case No.   2   1.-cv-781-(WMW-KMM)



             Plaintiff,




Quality Residences, LLC,


                  Defendant.


PLAINTIFF'S SWORN AFFIDAVIT and MOTION PURSUANT TO 28 U. S.
C. S 455(a), (b)(1) FoR DISQUALIFICATION OR RECUSAL OF A JUDGE
               and S 144 BIAS or PREJUDICE OF A JUDGE


Plaintiff comes now, pursuant to the aforementioned statutes and states the
following reasons:

   In, the Federal Rules of Civil Procedures Rule 10(B) Section 3.02. (a)

Upon the filing of a motion seeking disqualification, recusal, or

determination of constitutional or statutory incompetence of more than one

judge of the intermediate appellate judge, the judge in question shall act

                                                                 $CANNED c(
                                                                             L
                                                                 JUN 2 12021
                                                             U.S. DISTRICT COUBT ST. PAUL
      CASE 0:21-cv-00781-WMW-KMM Doc. 30 Filed 06/21/21 Page 2 of 5




promptly by written order and either grant or deny the motion. lf the motion

is denied, the judge shall state in writing the grounds upon which he or she

denies the motion. lf the judge denies the motion, the movant, within

TWENTY-ONE DAYS of entry of the order, may file a motion for court

review to be determined promptly by three other judges of the intermediate

court upon a de novo standard of review: and



   (1-) Whereas,   this court has chosen to ignore or overlook plaintiff's

      "OBJECTION TO AN ORDER" submitted on the l-4th Day of May,

      2O2L U. S. District Court for the District of Minnesota Docket # 24,

     without any response, for which the courts must respond to any and

      all motions filed therein.



THE RECUSAL STATUTES:

lll. Disqualification: Section 455(b) A. Personal Bias, Prejudice, or

Knowledge: Section 455(b)(1) Subsection 455(bX1) requires a judge to

disqualify himself "[w]here he has a personal bias or prejudice concerning a

party, or personal knowledge of disputed evidentiary facts concerning the

proceeding." The standard for determining disqualification is "whether a

reasonable person would be convinced the judge was biased."l- 4 "Recusal
         CASE 0:21-cv-00781-WMW-KMM Doc. 30 Filed 06/21/21 Page 3 of 5




under Section 455(bX1) 'is required only if actual bias or prejudice is

proved by compelling evidence."'1 5 The Seventh Circuit Court of Appeals

held that section 455(bX1) required recusal where a judge who was briefed

privately by a panel of experts declined to inform the parties about the

briefing's contents. The court acknowledged that section 455 is primarily

concerned with knowledge gained "outside a courthouse"; however,

knowledge acquired in a judicial capacity typically "enters the record and

may be controverted or tested by the tools of the adversary process. . .             .




Off-the-record briefings in chambers, by contrast, leave no trace in the

record

   (2) On further proceedings and noted in U. S. District Court for the

      District of Minnesota Docket # 25, on the 27 , Day of May 2O2L Report

      of Rule 26(D Planning Meeting was filed and entered by the court.

   (3) On June L,2O2L the court filed and entered a Pretrial Conference

      Sched u le,   O   rder/N otice of Setti n g/Resetti n g Heari n gs/Dead I i nes and

      Letter From Judge, while all the time still evading, ignoring and

      overlooking the "OBJECTION TO A COURT ORDER".

   (4) In addition, the court also entered on the 5th, Day of May,            2O2L, an

      "ORDER OF DENIAL" with specifics as to the "Analysis" atp.2,

      Dataphase factors U. S. District Court Docket #23, in which the U. S.
      CASE 0:21-cv-00781-WMW-KMM Doc. 30 Filed 06/21/21 Page 4 of 5




      Magistrate Judge chose to offer her own personal opinion on this

      matter and not that of Substantial Law or Law based upon the

      Merits of the case.

   (5) This court, like any other court whether it be local, state or federal,

      chooses to enforce its rules and standards against parties outside the

      apparent professional realm, yet avoiding to abide by its own

      standards under the so-called name of "PROFESSIONALISM"T

      plaintiff Adrianne L. Laramore, also has Associates degree in

      Criminal Justice Minneapolis Community and Technical College and

      one semester short of Bachelors in Forensics Hamline University still

      with all Honors.

                                   CONCLUSION

[W]herefore, in light of the foregoing proceedings plaintiff herein submits to

this court request for both the U. S. Magistrate Judge and U. S. District

Court Judge Disqualify and Recuse themselves from this matter and allow

for a Judge with no personal feelings or emotions or attachments through

family and friends of the defendants to review and preside over all hearings

in this matter.
          CASE 0:21-cv-00781-WMW-KMM Doc. 30 Filed 06/21/21 Page 5 of 5




Respectfully Submitted,




Adrianne L. Laramore, Pro se.

L23O Edgerton St. Unit              #1-


St. Paul, MN 55L30

E   mai | :   Fp.A_*-e ispqW_*:,1" 2 6   @gmst | com
                                               .
